                                                                                          FILED
Case 5:20-cv-00073-LGW-BWC Document 10 Filed 10/06/20 Page 1 of John
                                                                 2 E. Triplett, Acting Clerk
                                                                 United States District Court

                                                                             By STaylor at 3:39 pm, Oct 06, 2020
Case 5:20-cv-00073-LGW-BWC Document 10 Filed 10/06/20 Page 2 of 2
